Title: To George Washington from Isaac Sears, 2 May 1776
From: Sears, Isaac
To: Washington, George



New-Haven, May 2, 1776.

Sir: Your Excellency will please excuse my writing to you on a subject that it is most probable you will have taken up before this comes to hand; but as it is the business of the Provincial Congress at New-York to first see that the resolves of the Continental Congress are carried into execution, I must suppose your Excellency would not interfere with them, unless you should see an absolute necessity for it; and it is a duty I owe my country to use my utmost endeavours to preserve and keep inviolate the laws of the Continental Congress.
I must now acquaint your Excellency that, before I left New-York, I heard many of the tea holders say they would have a dollar the pound for their tea, (if it should get to that, would it stop there?) and since I have been here, information has been given me that some of the tea holders have begun to sell their tea at eight shillings, which has induced the tea holders in this Colony to refuse selling their tea till they see what New-York intends to do. I think it would be a very dangerous consequence to sell the tea higher than the Congress has limited it; for it would lay a foundation for violating every law the Continental Congress has made, and may hereafter make, whenever it suits the mercenary merchant to line his pocket with cash; and it is scandalous to the highest degree for the merchant to sell the tea higher than the limited price; for the Continental Congress has limited it to one shilling and six-pence per pound higher than the tea holders asked for it last fall, which pays them a very large interest; and as to my part, I am entirely satisfied with

the price; although I have as much tea by me as would advance my estate largely, were the tea holders to violate the resolves of the Congress; for I make not the least doubt but they would soon get twenty shillings a pound for it. I had thirty-nine chests in this Government; and since I returned from New-York have opened the sale by the small quantity, at six shillings, New-York currency, and sold about ten chests; but shall now stop till I see the event of what will be done in New-York respecting that article, as, if there is not a stop put to the use of it, the tea that I sell at the limited price may be sold by others at twenty shillings per pound.
I am, Your Excellency’s most obedient, and very humble servant,

ISAAC SEARS.

